Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is the first action on the merits
Election/Restrictions
Applicant’s election without traverse of Group II Claims 8-16 in the reply filed on 11/28/2022 is acknowledged.
Claim Objections
Claim 10 is objected to because of the following informalities:
Regarding Claim 10, line 18, “…rotation of a motor shaft of the electric motor…” should read “…rotation of the release motor shaft…” to avoid any antecedent basis issues. For the purposes of examination the limitation will be examined as such.  
 Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 8-11 are rejected under 35 U.S.C. 103 as being unpatentable over Taurasi US 20180355643 A1, in view of Kowalewski US 20170089104 A1.
Regarding Claim 8, Taurasi teaches: A closure latch assembly for a closure panel (12) of a motor vehicle (14), comprising: a latch mechanism (unnumbered feature comprising: 30,32) operable in a first state (P0035, striker capture position) to locate the closure panel in a first position (P0034, door closed) and in a second state (P0035, striker release position) to locate the closure panel in a second position (Fig 1, door open); a power actuator (unnumbered feature comprising: 100) including an actuatable mechanism (unnumbered feature comprising: 102,104,118) having an electric motor (110) having a release motor shaft (112), the actuatable mechanism being operable in a non-actuated state (P0042, first/central-home position) to permit the latch mechanism to operate in its first state (P0046, 104 located in central-home position, 150 in non-actuated position, 30 and 32 of the latch mechanism are in striker capture position) and in an actuated state (P0042, second/released position) to shift the latch mechanism from its first state into its second state (P0048), the electric motor being operable to drive the release motor shaft in one of an actuation direction (P0048, actuation direction is the direction that the release motor shaft 112 turns to drive 104 of the actuatable mechanism counterclockwise, when viewed in Fig 8A, in a power releasing direction) for causing the actuatable mechanism to shift from its non-actuated state into its actuated state (P0048) and a reset direction (P0049, reset direction is the direction that the release motor shaft 112 turns to drive 104 of the actuatable mechanism clockwise, when viewed in Fig 9A, in the power resetting direction) so as to reset the actuatable mechanism from its actuated state to its non-actuated state (104 returns to its central-home position), a primary motor driving circuit (unnumbered feature comprising: 14,24,28,110 circuit is composed of  pathway for signals from fob 14 and handle 24 going to ecu 60 via switch 28, and then ecu 60 sending power to the power release motor 110) for independently driving the electric motor (P0038); a primary controller (60) coupled to the primary motor driving circuit (P0038, 60 is coupled to switch 28 of the primary driving circuit) and configured to monitor a secondary motor driving signal (P0041, P0049, 60 of the primary driving circuit can receive gear position signal from switch/sensor 140, and therefore monitors it) and control the primary motor driving circuit (P0038, controller 60 controls power delivery and signaling to drive electric motor 110 that is part of the primary motor driving circuit). Taurasi does not teach: a secondary motor driving circuit coupled to the electric motor, and an isolation logic unit coupled to the primary and secondary motor driving circuits and the primary controller and an external motor controller and configured to isolate the primary motor driving circuit from the secondary motor driving circuit in response to the external motor controller controlling the secondary motor driving circuit with the secondary driving signal. Kowalewski teaches that it is known in the art to have a primary motor driving circuit (unnumbered feature comprising: inside door handle/switch, 204,206; P0015, 204 provides power to electric door latch 206 under normal circumstances, would receive signal to operate via an inside door handle/switch as is known in the art as every vehicle door has this) a secondary motor driving circuit (Kowalewski: unnumbered feature comprising: 214,210,218,222,206) each coupled to the electric motor (Kowalewski: P0016, electric door latch 206 would have an electronic motor/actuator, not shown, that receives power, either from 204 or 214 via 210 and 218, to shift itself from a latched to a release position) for independently driving the electric motor (Kowalewski: P0027, controller 220 of the secondary motor driving circuit is used for driving the electric motor/actuator of the electric door latch 206 using dc power, via 210, and 218, from external mobile device 214); and an isolation logic unit (Kowalewski: 222) coupled to the primary and secondary motor driving circuits (Kowalewski: Fig 2) and an external motor controller (Kowalewski: 214) and configured to isolate the primary motor driving circuit from the secondary motor driving circuit in response to the external motor controller controlling the secondary motor driving circuit with a secondary driving signal (P0033, secondary driving signal )(Kowalewski: P0034). It would be obvious to one or ordinary skill in the art, before the effective filing date of the claimed invention to modify the teachings of Taurasi to include the external motor controller and  isolation circuitry setup as taught by Kowalewski, resulting in a secondary driving circuit that allows for backup power in case of main power supply failure, thereby increasing reliability of the electric latch.
Regarding Claim 9, Taurasi, in view of Kowalewski, teaches: The closure latch assembly as set forth in claim 8, wherein the actuatable mechanism is a latch release mechanism (Taurasi: P0038-P0040, actuatable mechanism 102,104,118 is a power release mechanism for releasing the latch mechanism) that is operable in its non-actuated state to maintain the latch mechanism in either of its first (latched) state (Taurasi: P0042, P0046, first/central-home position) and its second (unlatched) state, wherein the latch release mechanism is further operable in its actuated state to mechanically shift the latch mechanism from its latched state into its unlatched state (Taurasi: P0048), wherein the latch mechanism is operable in its latched state to hold the closure panel in its first (closed) position (Taurasi: P0034, P0046, door 12 is held in closed position) and is further operable in its unlatched state to permit movement of the closure panel to its second (open) position (Taurasi: P0034, P0048, closure panel 12 can move to its open position when ratchet 30 of the latch mechanism is moved to its striker release position/unlatched state as a result of the latch release mechanism 102,104,118).
Regarding Claim 10, Taurasi, in view of Kowalewski, teaches: The closure latch assembly as set forth in claim 9, wherein the latch mechanism includes a ratchet (Taurasi: 30) and a pawl (Taurasi: 32), the ratchet being moveable between a striker release position (Taurasi: P0035) whereat a striker fixed to a vehicle body is displaced from engagement with the ratchet and a striker capture position (Taurasi: P0035) whereat the ratchet retains and holds the striker, the ratchet being biased toward its striker release position (Taurasi: P0035, biased by spring 34), the pawl being moveable between a ratchet releasing position (Taurasi: P0035) whereat the ratchet is permitted to move toward its striker release position and a ratchet holding position (Taurasi: P0035) whereat the pawl holds the ratchet in its striker capture position, the pawl being biased toward its ratchet holding position (Taurasi: P0035, biased via spring 36), the latch mechanism is operating in its unlatched state when the ratchet is located in its striker release position (Taurasi: P0035, latch mechanism is in latched state when ratchet 30 is in striker capture position) and is operating in its latched state when the ratchet is held in its striker capture position (Taurasi: P0035, latch mechanism is in unlatched state when ratchet 330 is in striker release position), wherein the latch release mechanism includes a release cam (Taurasi: 118) rotatably driven by the electric motor between a home position (Taurasi: P0042, P0046, home position of release cam 118 correlates to the first/central-home position of 104 of the latch release mechanism) whereat the pawl is maintained in its ratchet holding position and a pawl release position (Taurasi: P0048, pawl release position of release cam 118 correlates to the second/released position of 104 of the latch release mechanism) whereat the pawl moves to its ratchet releasing position, the latch release mechanism is operating in its non-actuated state when the release cam is located in its home position (Taurasi: P0046) and is operating in its actuated state when the release cam is located in its pawl release position (Taurasi: P0048), wherein a movement of the release cam from its home position to its pawl release position is caused by rotation of the release motor shaft of the electric motor in the actuation direction (Taurasi: P0048, electric motor 110 being energized rotates power release gear through release motor shaft 112) for providing a power release function (Taurasi: P0048), and another movement of the release cam from its pawl release position to its home position is caused by rotation of the motor shaft in the reset direction for providing a powered reset function (P0049).
Regarding Claim 11, Taurasi, in view of Kowalewski, teaches: The closure latch assembly as set forth in claim 10, further including a power lock actuator (Taurasi: 64) including a lock electric motor (Taurasi: Fig 1, unnumbered feature that is the right-side motor) for controlling a connection between an inside release lever (Taurasi: 62) and a pawl release lever (Taurasi: 40) operatively connected to the pawl (Taurasi: P0036, P0039). 
Allowable Subject Matter
Claims 12-16, are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding Claim 12, none of the prior art discloses or renders obvious a vehicle closure latch having the combination of features recited in claim 12. The closest prior art of record, the combination of Taurasi US 20180355643 A1, in view of Kowalewski US 20170089104 A1, teaches a vehicle closure latch having much of the claimed structure but fails to teach: wherein the lock electric motor includes a first lock motor terminal and a second lock motor terminal and wherein the external motor controller includes a first lock output coupled to the second lock motor terminal and a second lock output coupled to the first lock motor terminal and the lock electric motor is configured to be driven by the by one of the second lock output and a second release output of the external motor controller
Regarding Claim 13, none of the prior art discloses or renders obvious a vehicle closure latch having the combination of features recited in claim 13. The closest prior art of record, the combination of Taurasi US 20180355643 A1, in view of Kowalewski US 20170089104 A1, teaches a vehicle closure latch having much of the claimed structure but fails to teach wherein the external motor controller includes a first release output and a second release output and the electric motor includes a first release motor terminal and a second release motor terminal and the primary controller includes a low side output and a high side output and the primary motor driving circuit includes: a primary high side switch coupled to a power supply and to the second release motor terminal and controlled by one of the high side output of the primary controller and the isolation logic unit, and a primary low side switch coupled to an electrical ground and the first release motor terminal and controlled by one of the low side output of the primary controller and the isolation logic unit; and the secondary motor driving circuit includes: a secondary high side switch coupled to the external motor controller and to the second release motor terminal and controlled by one of the second release output and the isolation logic unit, and a secondary low side switch coupled to the first release output and the first release motor terminal and controlled by one of the first release output and the isolation logic unit.
Regarding Claims 14-16, these claims are objected to due to their dependency upon claim 13
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER F CALLAHAN whose telephone number is (571)272-5847. The examiner can normally be reached Mon through Thur 7:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine Mills can be reached on 571-272-8322. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.C./               Examiner, Art Unit 3675                                                                                                                                                                                         
/CHRISTINE M MILLS/               Supervisory Patent Examiner, Art Unit 3675